Citation Nr: 1433396	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  10-28 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for ulcerative colitis.  

2.  Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected ulcerative colitis.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from December 2001 to May 2009, including service in Iraq and Afghanistan.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, granting service connection for ulcerative colitis and assigning an initial disability evaluation of 30 percent.  

The Board previously denied the Veteran's claim in a November 2012 decision.  The Veteran subsequently appealed this decision to the United States Court of Appeals for Veteran's Claims (Court), and the Court granted a joint motion to remand this case back to the Board for further development and consideration.  

The current claim has been processed through the Virtual VA system.  As such, any further consideration of this Veteran's case should take into consideration the existence of this electronic record.  Records are also associated with the Veterans Benefits Management System (VBMS).  A review of these records reveals them to be duplicative of records associated with Virtual VA.  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge at the RO in Winston-Salem, North Carolina, in May 2012.  A transcript of this hearing has been prepared.  

The issue of entitlement to TDIU benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Throughout the pendency of this claim, the Veteran's ulcerative colitis has more closely approximated a disability that is severe in nature with numerous attacks per year with only fair health during remission.  

2.  The Veteran's ulcerative colitis has not been "pronounced" with resulting marked malnutrition, anemia and general debility, or, associated with serious complication such as liver abscess, at any time during the pendency of this claim. 


CONCLUSION OF LAW

The criteria for establishing entitlement to an initial evaluation of 60 percent for ulcerative colitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 114, Diagnostic Code 7323 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

The Veteran's claim arises from her disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.  

As to VA's duty to assist, VA has associated with the claims folder the Veteran's service treatment records post-service medical records.  Also, in June 2009, she was afforded a formal VA examination.  Significantly, neither the Veteran nor her representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

The Board recognizes that the Veteran has not been afforded a VA examination for this condition since 2009.  Fulfillment of VA's duty to assist includes thorough and contemporaneous examination be provided when the record before the Board contains no evidence of the then-current level of disability.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  However, the Board has not found this to mean that the Court has established a specific time limit beyond which a new examination is required.  Reexaminations are required if the evidence indicates there has been a material change in a disability or that the current rating is incorrect.  38 C.F.R. § 3.327 (2013).  In the present case, the Veteran has continued to report multiple attacks per day requiring her to be near a restroom.  These were the same contentions offered by the Veteran at the time of her previous examination.  As such, there is no evidence of a material change in disability and an additional examination is not required before the Board proceeds with a decision.  

As already noted, the Veteran was provided an opportunity to set forth her contentions during a hearing before the undersigned Veterans Law Judge in May 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issues on appeal and solicited information regarding the occurrence of injuries and onset and nature of her symptomatology as well as the functional impact the claimed disabilities have on her daily life and employment.  The Veteran was advised of the reasons for the previous denials and of the type of evidence that could be identified or submitted to further substantiate the claims.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

The Board finds that no additional assistance is required to fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2013).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2013).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

Analysis

The Veteran contends that she is entitled to an initial evaluation in excess of 30 percent for her service-connected ulcerative colitis.  As outlined below, the evidence of record demonstrates that an initial evaluation of 60 percent is warranted.  However, the preponderance of the evidence of record demonstrates that an evaluation of 100 percent is not warranted at any time during the pendency of this claim.  

According to a March 2008 service treatment note, the Veteran had a clinical history suggestive of irritable bowel syndrome.  The Veteran was noted to have mild to moderate disease activity at this time.  A prior March 2008 record indicates a 2 month history of bloody diarrhea with gas, bloating, urgency and tenesmus.  She was noted to have multiple loose bowel movements daily with no weight loss.  A subsequent treatment note from March 2008 noted a history of 7 to 10 loose and occasionally bloody stools per day with some abdominal pain at night.  

Following her separation from active duty, the Veteran was afforded a VA examination in June 2009.  The Veteran reported bloody diarrhea, painful cramps, bloating, nausea and fatigue.  Her symptoms were aggravated by lying on her side, stress, exercise, running or eating and were alleviated by medication or rest.  Physical examination revealed bowel sounds in all quadrants and a soft, nontender abdomen.  A March 2009 colonoscopy had previously revealed severe active ulcerative colitis.  Following this examination, a diagnosis of severe active colitis was made.  

A February 2010 treatment summary from Dr. A. M., a private gastroenterologist, reflected the Veteran's reports of 11 bowel movements daily with up to six bowel movements at night.  She was taking Asacol, folic acid and probiotics with little improvement.  The provider opined that this chronic condition was documented to be severe ulcerative colitis with persistent severe symptoms.  

In a June 2010 substantive appeal, the Veteran wrote that she had been hospitalized twice due to her ulcerative colitis and colonoscopies had shown severe damage in the entire colon.  She had been diagnosed with severe ulcerative colitis by her treating physicians and had severe daily attacks.  She had tried different medications to treat her condition without success.  

During a May 2012 hearing, the Veteran testified that she had multiple, daily attacks of diarrhea and that it was difficult to leave her house due to the condition.  She had used steroids intermittently for the past three years and received an intravenous infusion of Remicade every eight weeks.  She was not malnourished as the steroids and other medications caused weight gain.  After eating, she must use the bathroom immediately and can get up six or seven times in the night to use the bathroom.  Her attacks occurred regardless of what type of food she ate.  She was unable to walk around the neighborhood, go to the movie theater or eat in a restaurant due to her condition.  She also carried an extra set of clothes with her in case she had an accident and was unable to control the urgency.  If her medication regime failed, she would have to undergo a colostomy.  The Veteran testified to, in addition to taking Remicade every 8 weeks, taking 9 pills of Lialda per day, a probiotic and Wellbutrin.

An undated article on ulcerative colitis indicated that the disease can affect nutrition, causing poor growth during childhood and adolescence.  This disease was treated with medications, anti-inflammatory drugs, immune system suppressors, diet and control of emotions.  

The above evidence, when viewed in a light most favorable to the Veteran, demonstrates that an initial evaluation of 60 percent is warranted.  Under Diagnostic Code 7323, a 30 percent evaluation is warranted for ulcerative colitis when the condition is moderately severe with frequent exacerbations.  38 C.F.R. § 4.114.  A higher evaluation of 60 percent is warranted when there is evidence of ulcerative colitis that is severe with numerous attacks a year and malnutrition; the health only fair during remissions.  Id.  The record reflects that in 2008, the Veteran was suffering from 7 to 10 attacks of diarrhea per day.  The June 2009 VA examiner also determined that the Veteran's colitis was "severe" in nature.  The condition was noted to be active and the record contains no evidence of remissions.  In 2012, the Veteran testified that she continued to suffer from multiple attacks every day and night.  

The Board recognizes that there is no evidence of malnutrition of record.  According to Camacho v. Nicholson, 21 Vet. App. 360 (2007), where a diagnostic code's rating criteria are worded in the conjunctive and with the use of the word "and," each of the specified criteria must be present to warrant the specified percentage requirements.  However, the Court has clarified that Camacho is not applicable when a diagnostic code does not involve successive rating criteria.  Tatum v. Shinseki, 23 Vet. App. 152 (2009), and 38 C.F.R. § 4.7 must still be applied.  According to this regulation, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  In the present case, while there is no evidence of malnutrition, the record does reflect a condition that has been classified as "severe," resulting in numerous attacks per day.  Therefore, the Board finds that the Veteran's disability more nearly approximates the criteria for a 60 percent evaluation rather than for a 30 percent evaluation.  

However, the Board finds that the preponderance of the evidence of record demonstrates that the highest evaluation of 100 percent has not been warranted at any time during the pendency of this claim.  A 100 percent evaluation is warranted for ulcerative colitis when the condition is "pronounced," resulting in marked malnutrition, anemia and general debility, or, with serious complication such as liver abscess.  38 C.F.R. § 4.114.  In the present case, the evidence does not reflect that the Veteran has suffered from symptomatology such as marked malnutrition, anemia, general debility or liver abscess.  The Veteran has not alleged such symptomatology either.  The evidence demonstrates a severe condition resulting in numerous attacks.  These symptoms more closely approximate the level of disability envisioned by the lower 60 percent evaluation.  As such, an evaluation of 100 percent is not warranted at any time during the pendency of this claim.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that an initial disability evaluation of 60 percent for ulcerative colitis is warranted.  See 38 U.S.C. § 5107(b).  In this limited regard, the Veteran's claim is granted.  However, the preponderance of the evidence of record is against an evaluation of 100 percent at any time during the pendency of this claim.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

The Board is aware of the Veteran's complaints as to the effects of her service-connected ulcerative colitis on her activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular ratings.  In this respect, the Veteran complains of multiple attacks limiting her ability to function.  Her 60 percent rating fully contemplates the impairment of function caused by this condition.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).


ORDER

Subject to the laws and regulations governing the award of monetary benefits, entitlement to an initial disability rating of 60 percent for ulcerative colitis is granted.  


REMAND

TDIU

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, experience, and skills in arriving at a determination of unemployability, but her age and impairment caused by nonservice-connected disabilities are not factors to be considered for such determination.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).  

In light of the decision herein, the Veteran now meets the percentage requirements for consideration of a TDIU rating under 38 C.F.R. § 4.16(a).  However, it is presently unclear whether the Veteran's service-connected ulcerative colitis is of such severity as to in fact render her unable to secure or follow a substantially gainful occupation, considering her education, experience and skills.

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income ...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Additional development must be undertaken before it can be determined whether the Veteran's service-connected ulcerative colitis is of sufficient severity to render her incapable of performing the mental and physical acts required to secure or follow a substantially gainful occupation, considering her education, experience and skills.  Specifically, the Veteran needs to provide evidence in support of her allegation that she is unemployable due to her service-connected disability.  Therefore, the Board is of the opinion that the AOJ should address the matter of a TDIU rating, per 38 C.F.R. § 4.16(a), as a component of the claim for an initial higher rating for ulcerative colitis, in the first instance, to avoid any prejudice to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that she complete and sign a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability, and a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  Each executed form should be returned to VA.  Specific to VA Form 21-8940, and in addition to any employment outside of the home, the Veteran should also to respond to the questions provided on that form in terms of her status as a homemaker and a dependent spouse.  Send the Veteran and her representative a letter requesting that she provide sufficient information, and, if necessary, authorization to obtain any additional information or evidence pertinent to the claim for TDIU due to the service-connected ulcerative colitis.  The RO should then assist the Veteran in obtaining any additional information or evidence adequately identified by the Veteran and/or her representative.

2.  Advise the Veteran and her representative that it is ultimately the Veteran's responsibility to obtain (from her employer) and submit (to VA) her employment records, particularly those relating to loss time or sick leave as well as those relating to the facts and circumstances of separation, termination or retirement.  In terms of her status as a homemaker and dependent spouse, she should submit information and evidence (such as pay stubs, W2 Forms, tax return, etc.) documenting the employment, if any, (past or prospective) relating to jobs secured and followed by her supporting spouse and the amount of annual income earned from such employment.

3.  Thereafter, AOJ should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated, including a VA examination if it is deemed to be warranted in this case.  Then, the AOJ should adjudicate the issue of entitlement to a TDIU rating due to the service-connected ulcerative colitis.  If the decision on this matter is adverse to the Veteran, then a supplemental statement of the case should be furnished to the Veteran and her representative after according the requisite time period to respond.  This matter should be returned to the Board for appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


